Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/801521, filed on 02/26/2020. Claims 1-5, 7-22 and 24-25 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 7-21 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 recites the limitation "the stringer" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The preamble mentions “a stringer-receiving opening”, not a stringer.
Claim 1 recites the limitation "the rib" in 4th and 5th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. The limitations should read “the aircraft rib”.
	Claims 2-5 and 7-20 are rejected as stated above due to dependency on Claim 1.

Regarding Claim 21, Claim 21 recites the limitation "the rib" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The limitations should read “the aircraft rib”.
Claim 21 recites the limitation "the stringer" in the 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The preamble mentions “a stringer-receiving opening”, not a stringer.

Regarding Claim 24, Claim 24 recites the limitation "the rib" in the 7th and 9th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. The limitations should read “the aircraft rib”.
	Claim 24 recites the limitation "the stringer" in the 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The preamble mentions “a stringer-receiving opening”, not a stringer.
	Claim 25 is rejected as stated above due to dependency on Claim 24.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 21-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Erickson et al. (US 20140284426 A1).

Regarding Claim 1, Erickson teaches a sealing tool (Fig. 8 element 400) for sealing a stringer-receiving opening in an aircraft rib, the sealing tool comprising: a seal member (Fig. 9 element 430) arranged to seal a gap formed by the opening between the stringer (Fig. 9 element 406) and the rib (Fig. 8 element 416); and an intermediate member (Fig. 9 element 428) configured to be adjustably mounted on the rib (Fig. 9 elements 908 and 910; grooves for adjustment); wherein the intermediate member is arranged to receive and align the seal member over the gap.

Regarding Claim 2, Erickson teaches the limitations set forth in Claim 1 and further discloses the seal member is configured to be adjustably mounted on the intermediate member (Fig. 9 elements 908 and 910).

Regarding Claim 3, Erickson teaches the limitations set forth in Claim 2 and further discloses the intermediate member is configured to constrain sliding of the seal member on the intermediate member when the seal member is received on the intermediate member (“Sealant between adapter plate 428, third plate 414, and cover assembly 426 may form a substantially fluid tight seal between these components” Par [0170] lines 6-9; Bolts prevent sliding to a direction).

Regarding Claim 4, Erickson teaches the limitations set forth in Claim 3 and further discloses the intermediate member is configured to constrain sliding of the seal member on the intermediate member to one direction when the seal member is on the intermediate member (“Sealant between adapter plate 428, third plate 414, and cover assembly 426 may form a substantially fluid tight seal between these components” Par [0170] lines 6-9; Bolts prevent sliding to a direction).

Regarding Claim 5, Erickson teaches the limitations set forth in Claim 1 and further discloses the seal member comprises a seal carrier and a seal (“Sealant between adapter plate 428, third plate 414, and cover assembly 426 may form a substantially fluid tight seal between these components” Par [0170] lines 6-9).

Regarding Claim 7, Erickson teaches the limitations set forth in Claim 1 and further discloses an alignment member, wherein the intermediate member is configured to alternately receive the seal member and the alignment member, wherein the alignment member is configured to be received by the intermediate member to aid alignment of the intermediate member on the rib (Fig. 9 elements 912 and 914 act as alignment members for the intermediate member).

Regarding Claim 8, Erickson teaches the limitations set forth in Claim 1 and further discloses a mount configured to mount the intermediate member on the rib and the seal member on the intermediate member (Fig. 9 element 920).

Regarding Claim 9, Erickson teaches the limitations set forth in Claim 8 and further discloses the mount is configured to selectably fix the intermediate member in a position on the rib (Fig. 9 element 920 attaches to rib 416 as shown in Fig. 8).

Regarding Claim 10, Erickson teaches the limitations set forth in Claim 9 and further discloses the mount comprises an intermediate member fixing configured to fix the intermediate member on the rib, wherein the intermediate member fixing is adjustable between at least two of a fixed condition in which the intermediate member is fixed in a position on the rib (Fixed position shown in Fig. 8 connection to rib 416); a guide condition in which the intermediate member is restrained by the intermediate member fixing and movable relative to the rib; and an unfixed condition in which the intermediate member is removable from the rib (Unfixed position shown in blown out Figure 9).

Regarding Claim 11, Erickson teaches the limitations set forth in Claim 9 and further discloses the mount is configured to selectably fix the seal member in a position on the intermediate member independently of the mount being configured to selectably fix the intermediate member in a position on the rib (Fixed connection shown in Fig. 8 while unfixed position shown in Fig. 9).

Regarding Claim 12, Erickson teaches the limitations set forth in Claim 11 and further discloses the mount comprises a seal member fixing configured to fix the seal member on the intermediate member, wherein the seal member fixing is adjustable between at least two of a fixed condition in which the seal member is fixed in a position on the intermediate member (Fixed connection shown in Fig. 8); a guide condition in which the seal member is movable relative to the intermediate member in a constrained manner; and an unfixed condition in which the seal member is removable from the intermediate member (Unfixed position shown in Fig. 9).

Regarding Claim 13, Erickson teaches the limitations set forth in Claim 8 and further discloses the mount comprises at least two guide members configured to protrude from the intermediate member (Fig. 9 elements 912 and 914 act as guide members).

Regarding Claim 14, Erickson teaches the limitations set forth in Claim 13 and further discloses the intermediate member is configured to slide along the rib about the guide members (Intermediate member 428 slidable until attachment).

Regarding Claim 21, Erickson teaches a seal assembly for sealing a stringer-receiving opening in an aircraft rib, the seal assembly comprising: an intermediate member (Fig. 9 element 428) on the rib; and a seal member (Fig. 9 element 430) on the intermediate member, the seal assembly sealing a gap formed by the opening between the stringer (Fig. 9 element 406) and the rib (Fig. 8 element 416); wherein the intermediate member receives and aligns the seal member over the gap.

Regarding Claim 22, Erickson teaches an aircraft assembly comprising: a rib having an opening between two rib feet (Fig. 8 element 416); a stringer received in and extending through the opening (Fig. 9 element 406); and a seal assembly comprising: an intermediate member on the rib (Fig. 9 element 428); and a seal member on the intermediate member(Fig. 9 element 430); wherein the intermediate member receives and aligns the seal member over the gap, the sealing assembly sealing a gap formed by the opening between the stringer and the rib.

Regarding Claim 24, Erickson teaches a method of sealing a stringer-receiving opening in an aircraft rib with a sealing tool; the sealing tool comprising an intermediate member (Fig. 9 element 428), a seal member on the intermediate member (Fig. 9 element 430), and a mount (Fig. 9 elements 414, 426 and 920); the method comprising: aligning the intermediate member with the opening (Fig. 9 elements 908 and 910); fixing the intermediate member on the rib (Fixing to the rib shown in Fig. 8); using the intermediate member to align the seal member over a gap formed by the opening between the stringer and the rib; and fixing the seal member over the gap to seal the opening.

Regarding Claim 25, Erickson teaches the limitations set forth in Claim 24 and further discloses using an alignment member to align the intermediate member prior to fixing the intermediate member on the rib (“Sealant between adapter plate 428, third plate 414, and cover assembly 426 may form a substantially fluid tight seal between these components” Par [0170] lines 6-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 20140284426 A1) in view of Perez Diaz et al. (US 20160355273 A1).

Regarding Claim 15, Erickson teaches the limitations set forth in Claim 14.
Erickson fails to teach guide holes in the intermediate member through which the guide members are configured to extend, wherein at least one dimension of each of the guide holes is greater than the corresponding dimension of each of the guide members to allow relative movement of the guide members in the guide holes.
	However, Perez Diaz teaches guide holes in the intermediate member through which the guide members are configured to extend, wherein at least one dimension of each of the guide holes is greater than the corresponding dimension of each of the guide members to allow relative movement of the guide members in the guide holes (Fig. 4A extended holes 348).
	Erickson and Perez Diaz are considered to be analogous to the claimed invention as they are in the same field of sealing structural connection points of aircraft. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing tool of Erickson with the guide holes of Perez Diaz. Doing so would allow for easily adaptable mounting and an easier installation.

Regarding Claim 16, Erickson and Perez Diaz teaches the limitations set forth in Claim 15.
Perez Diaz further discloses the guide members are configured to be received through mounting holes in the rib (Fig. 4A element 425d).

Regarding Claim 19, Erickson and Perez Diaz teach the limitations set forth in Claim 16
Perez Diaz further discloses the guide holes in the intermediate member are guide slots (Slots 348), and the mounting holes in the rib are mounting slots.


Allowable Subject Matter
Claims 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would possibly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644